Case 19-61607-grs            Doc 15      Filed 01/08/20 Entered 01/08/20 16:39:21                      Desc Main
                                         Document      Page 1 of 6


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 Americore Holdings, LLC,1                                 )   Case No. 19-61608-grs
                                                           )
             Debtor.                                       )   Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 Pineville Medical Center, LLC,                            )   Case No. 19-61605-grs
                                                           )
             Debtor.                                       )   Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 Americore Health Enterprises, LLC,                        )   Case No. 19-61606-grs
                                                           )
             Debtor.                                       )   Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 Americore Health, LLC,                                    )   Case No. 19-61607-grs
                                                           )
             Debtor.                                       )   Honorable Gregory R. Schaaf
                                                           )
________________________________________________________




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).


20776980.1
Case 19-61607-grs           Doc 15       Filed 01/08/20 Entered 01/08/20 16:39:21                Desc Main
                                         Document      Page 2 of 6


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 Success Healthcare 2, LLC,                                )       Case No. 19-61609-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 St. Alexius Hospital Corporation #1,                      )       Case No. 19-61610-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 St. Alexius Properties, LLC,                              )       Case No. 19-61611-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 Izard County Medical Center, LLC,                         )       Case No. 19-61612-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 Ellwood Medical Center, LLC,                              )       Case No. 19-61613-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________




                                                               2
20776980.1
Case 19-61607-grs           Doc 15       Filed 01/08/20 Entered 01/08/20 16:39:21                Desc Main
                                         Document      Page 3 of 6


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 Ellwood Medical Center Real Estate, LLC,                  )       Case No. 19-61614-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 Ellwood Medical Center Operations, LLC,                   )       Case No. 19-61615-grs
                                                           )
             Debtor.                                       )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________

              ORDER GRANTING MOTION OF THE DEBTORS AND DEBTORS
               IN POSSESSION FOR ENTRY OF AN ORDER DIRECTING THE
             JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

          This matter coming before the Court on the Motion of Debtors and Debtors in Possession

for Entry of an Order Directing the Joint Administration of the Debtors’ Chapter 11 Cases (the

“Motion”) filed by Americore Holdings, LLC and its above-captioned affiliated debtors and

debtors in possession (collectively, the “Debtors”); the Court having reviewed the Motion; the

Court having found that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is

a core proceeding pursuant to 28 U.S.C. § 157(b), and (iv) notice of the Motion was sufficient

under the circumstances; and the Court having determined that good and sufficient cause having

been shown, and that it is in the best interests of the Debtors, their estates, their creditors, and other

parties in interest;

          IT IS HEREBY ORDERED THAT:

          1.      The Motion is GRANTED.




                                                               3
20776980.1
Case 19-61607-grs            Doc 15      Filed 01/08/20 Entered 01/08/20 16:39:21                     Desc Main
                                         Document      Page 4 of 6


             2.     The Debtors’ respective captioned and numbered Chapter 11 Cases2 are hereby

consolidated, for procedural purposes only, and shall be jointly administered pursuant to Federal

Rule of Bankruptcy Procedure 1015(b).

             3.     The above-captioned Chapter 11 Cases shall be jointly administered under the

caption

                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                           )
    In re:                                                 )       Chapter 11
                                                           )
    Americore Holdings, LLC, et al.,1                      )       Case No. 19-61608-grs
                                                           )
              Debtors.                                     )       Jointly Administered
                                                           )
                                                           )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


             4.     A docket entry shall be made in each of the above-captioned Chapter 11 Cases

substantially as follows:

             An order has been entered in this case directing the procedural consolidation and
             joint administration of the chapter 11 cases of Americore Holdings, LLC;
             Americore Health, LLC; Americore Health Enterprises, LLC; Ellwood Medical
             Center, LLC; Ellwood Medical Center Real Estate, LLC; Ellwood Medical Center
             Operations, LLC; Pineville Medical Center, LLC; Izard County Medical Center,
             LLC; Success Healthcare 2, LLC; St. Alexius Properties, LLC; and St. Alexius
             Hospital Corporation #1. The docket in the chapter 11 case of Americore Holdings,
             LLC, Case No. 19-61608-grs, should be consulted for all matters affecting the
             above-listed cases.



2
 Capitalized terms used herein and not otherwise defined have the meanings given to them in the Motion.
1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).

                                                               4
20776980.1
Case 19-61607-grs        Doc 15     Filed 01/08/20 Entered 01/08/20 16:39:21            Desc Main
                                    Document      Page 5 of 6


         5.    A single case docket shall be maintained after the entry of this Order for joint

administration under the case number of the lead Chapter 11 Case, Americore Holdings, LLC,

Case No. 19-61608-grs. All documents, except as provided herein or in the Bankruptcy Rules,

shall be captioned under the lead case name and number, Americore Holdings, LLC, Case No.

19-19-61608-grs, followed by the words “Jointly Administered.” A member debtor’s name

should not be included in the caption unless that debtor is an individual. If joint administration is

terminated, documents filed after the order terminating joint administration shall be filed and

docketed in the separate Chapter 11 Cases.

         6.    A separate claims register shall be maintained for each Chapter 11 Case. A

separate claim must be filed in each jointly administered Chapter 11 Case in which a claim is

asserted. A separate creditor list will be maintained for each Chapter 11 Case.

         7.    Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of the above-captioned Chapter 11

Cases.

         8.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         9.    This Court shall retain jurisdiction with respect to all mattes arising from or

related to the implementation of this Order.




                                                 5
20776980.1
Case 19-61607-grs     Doc 15      Filed 01/08/20 Entered 01/08/20 16:39:21   Desc Main
                                  Document      Page 6 of 6


Tendered by:

/s/ James R. Irving
James R. Irving
April A. Wimberg
Christopher B. Madden
BINGHAM GREENEBAUM DOLL LLP
3500 PNC Tower
101 South Fifth Street
Louisville, Kentucky 40202
Telephone: (502) 587-3606
Facsimile: (502) 587-3695
Email: jirving@bgdlegal.com
       awimberg@bgdlegal.com
       cmadden@bgdlegal.com

Proposed Counsel to the Debtors




                                             6
20776980.1
